                                                                           JS-6
 1

 2
                                                                           5/18/2021
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11   GARY SCHERER,                              )     Case No.: SACV 21-00653-CJC (DFMx)
                                                )
12                                              )
                 Plaintiff,                     )
13                                              )
           v.                                   )     ORDER DECLINING
14                                              )     SUPPLEMENTAL JURISDICTION
                                                )     AND SUA SPONTE REMANDING
15                                              )     CASE TO ORANGE COUNTY
     NEWPORT COUNTRY INN AND                    )     SUPERIOR COURT
16   SUITES, INC. and DOES 1-10,                )
                                                )
17                                              )
                                                )
18                                              )
                 Defendant.                     )
19                                              )
                                                )
20                                              )
                                                )
21                                              )
22

23         On February 17, 2021, Plaintiff Gary Scherer filed the instant lawsuit in Orange
24   County Superior Court against Defendant Newport Country Inn and Suites, Inc., alleging
25   violations of the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil
26   Rights Act (“Unruh Act”). (Dkt. 1 Ex. 1 [Complaint].) Defendant subsequently removed
27   the case to this Court based on the federal question posed by Plaintiff’s ADA claim.
28   (Dkt. 1 [Notice of Removal].)

                                                -1-
 1

 2         On May 7, 2021, Plaintiff amended his Complaint and dropped his ADA claim, the
 3   sole federal claim, leaving only state law claims for violations of the Unruh Act and
 4   California’s Unfair Competition Law. (Dkts. 12௅13.) As a result, the Court ordered the
 5   parties to show cause as to why the Court should not decline supplemental jurisdiction
 6   over the remaining state law claims and remand the case. (Dkt. 14.)
 7

 8         Because Plaintiff filed an amended complaint which eliminated his sole federal
 9   claim, the cause of action on which the Court’s original jurisdiction rested is now gone.
10   See Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1209 (C.D. Cal. 2013).
11   “Under § 1367(c)(3), therefore, the [C]ourt can properly exercise its discretion to remand
12   the supplemental state law claims.” Id. at 1209௅10; see San Pedro Hotel Co. v. City of
13   Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998) (stating that the Ninth Circuit does not
14   require “any [] explanation for a district court’s reasons when the district court [declines
15   jurisdiction] under [§1367(c)(1–3)]”). In determining whether to remand supplemental
16   state law claims, courts are generally instructed to consider the factors of “judicial
17   economy, convenience and fairness to litigants.” United Mine Workers of Am. v. Gibbs,
18   383 U.S. 715, 726 (1966). These factors weigh strongly in favor of remand where all
19   federal claims are dismissed before trial. See Horne, 969 F. Supp. 2d at 1207௅08, 1210;
20   see also Millar v. Bay Area Rapid Transit Dist., 236 F. Supp. 2d 1110, 1119 (N.D. Cal.
21   2002) (noting that “[t]he factor of comity also weighs strongly in favor of remand” when
22   “plaintiff now proceeds exclusively on his state claims”); Bay Area Surgical Mgmt. v.
23   United Healthcare Ins. Co., 2012 WL 3235999, *5 (N.D. Cal. Aug. 6, 2012) (court
24   declined to exercise supplemental jurisdiction and remanded the case “in the interests of
25   judicial economy, convenience, fairness, and comity,” when “the federal claims were
26   eliminated at the pleading phase”). Accordingly, the Court DECLINES to exercise
27

28


                                                   -2-
 1   supplemental jurisdiction and sua sponte REMANDS the case to Orange County
 2   Superior Court.1
 3

 4       DATED: May 18, 2021
 5

 6
                                                      HON. CORMAC J. CARNEY
 7

 8                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
28    Having read and considered the papers presented by the parties, the Court finds this matter appropriate
     for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15.
                                                        -3-
